      Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 1 of 23



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 NTGSH JV, LLC and NEW TECH                    § Civil Action No. _____________________
 GLOBAL VENTURES, LLC,                         §
 Plaintiffs                                    §
                                               § Emergency Relief Requested
 v.                                            §
                                               §
 RAJMON WILLIAMS, STEVE                        §
 BIGGS and RIGUP, INC.,                        §
 Defendants.

      PLAINTIFFS' VERIFIED ORIGINAL COMPLAINT AND APPLICATION FOR
       TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Plaintiffs NTGSH JV, LLC and New Tech Global Ventures, LLC (collectively,

"Plaintiffs"), by their undersigned counsel, hereby file the following Complaint seeking a

Temporary Restraining Order (“TRO”), Preliminary Injunction, and damages against Defendant

Rajmon Williams, Defendant Steve Biggs, and Defendant RigUp, Inc. (collectively,

“Defendants”). Plaintiffs seek injunctive relief to preserve the status quo ex ante pending litigation

of their claims. Plaintiffs' grounds for a TRO are also set forth in their Motion for a Temporary

Restraining Order, filed contemporaneously with this Complaint.

       1.      This action arises out of the theft of highly confidential trade secret information

belonging to Plaintiffs by Williams and Biggs, shortly before they quit their jobs and joined one

of Plaintiffs' competitors (RigUp), and then the delivery of that information to RigUp, where it is

being used to unfairly compete against Plaintiffs. While the full extent of the theft is still being

investigated, it is clear that Williams and Biggs stole at least a highly confidential list of

consultants, including names, addresses, expertise, and, perhaps most importantly, profit margins,

which would allow Defendants to unfairly compete by underbidding Plaintiffs in an effort to

convince the consultants to leave Plaintiffs and send their business to RigUp. The theft of

                                                  1
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 2 of 23



Plaintiffs' trade secrets and the willing and knowing acceptance of the same by RigUp appears to

be part of a larger pattern of RigUp resorting to unlawful business practices to gain an unfair

competitive edge. See Sierra Hamilton, LLC v. RigUp, Inc., No. D-1-GN-19-000141, pending in

the District Court of Travis County, Texas, 261st Judicial District. Without immediate judicial

intervention restoring the status quo and undoing the irreparable effects of Defendants' theft (as

much as can be done, at least), Plaintiffs face the irreparable harm of having their trade secrets

used against them in the marketplace to damage their goodwill and business relationships.

                                         I.    PARTIES

       2.      NTGSH JV, LLC is a joint venture between New Tech Engineering L.P., a Texas

limited partnership, NTE Holdings, LLC, a Texas limited liability company, and Sierra Hamilton

Holdings Corporation, a Delaware corporation.

       3.      New Tech Global Ventures, LLC is a Texas limited liability company and, as of

July 1, 2020, is a subsidiary of NTGSH JV, LLC.

       4.      Defendant Williams is an individual who has his domicile in Milliken, Colorado.

Defendant Williams may be served at 206 S. Marjorie Ave, Milliken, Colorado 80543 or wherever

he may be found.

       5.      Defendant Biggs is an individual who has his domicile in Thornton Colorado.

Defendant Biggs may be served at 13346 Kearney Street, Thornton, Colorado 80602 or wherever

he may be found.

       6.      Defendant RigUp is a Delaware corporation whose principal place of business is in

Austin, Texas. Defendant RigUp can be served by and through its Registered Agent for Service

of Process, Cogency Global, Inc., 1601 Elm St., Suite 4360, Dallas, Texas 75201.




                                                2
      Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 3 of 23



                               II.   JURISDICTION AND VENUE

       7.      This Court has personal jurisdiction over RigUp because RigUp is domiciled in

Texas, transacts business in Texas, and has its principal place of business in Texas.

       8.      This Court has personal jurisdiction over Defendants Williams and Biggs because,

inter alia, they each have numerous contacts with Texas related to the allegations herein and their

tortious activity was directed at the state of Texas.

       9.      This Court has subject matter jurisdiction over this proceeding pursuant to 28

U.S.C. § 1331, as Plaintiffs assert claims that arise under the laws of the United States, namely the

federal Defend Trade Secrets Act, 18 U.S.C. § 1836, and the federal Computer Fraud and Abuse

Act, 18 U.S.C. § 1030. The Court also has supplemental jurisdiction over Plaintiffs' state-law

claims pursuant to 28 U.S.C. § 1367 because those claims are so related to Plaintiffs' federal-

question claims that they form part of the same case or controversy.

       10.     Venue in this district is proper under 28 U.S.C. § 1391.

                                           III.    FACTS

A.     The Oilfield Project Management and Consultancy Business.

       11.     Prior to July 1, 2020, New Tech Global Ventures, LLC ("New Tech") and Sierra

Hamilton Holding Corporation ("Sierra Hamilton") were each in the oilfield project management

and consultancy business.

       12.     RigUp is also in the oilfield consulting business and is a competitor of New Tech,

Sierra Hamilton, and NTGSH.

       13.     As relevant to the instant dispute, the oilfield consulting business involves

providing services to two groups: oil and gas exploration and production companies (sometimes




                                                  3
      Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 4 of 23



called "operators") and individuals/small business owners with expertise in various aspects of the

drilling, completions, and production processes for oil and gas (sometimes called "consultants").

       14.     Oilfield consulting businesses, such as New Tech and Sierra Hamilton act as a sort

of economic go-between or middleman between operators and consultants, providing valuable

services to both operators and consultants from their offices in Houston. The operators and

consultants work directly together in the field to accomplish drilling, completions, and production

projects.

       15.     New Tech and Sierra Hamilton each maintain contractual relationships with

thousands of operators and consultants. Having these stable business relationships in place allows

New Tech and Sierra Hamilton to most effectively provide services to both operators and

consultants. These relationships also allow New Tech and Sierra Hamilton to effectively compete

against other oilfield consulting businesses (such as RigUp).

B.     The Relationships Amongst Oilfield Consulting Businesses, Operators, and
       Consultants

       16.     Operators often do not have in-house personnel with the necessary skills,

experience, and expertise to provide services on a particular project. In such a case, operators may

ask oilfield consulting businesses (such as New Tech or Sierra Hamilton) to identify potential

consultants with the various qualities the operator wants for that project. For example, an operator

may need a drilling supervisor (sometimes called the "company man") for a deep-well directional

drilling project in the Eagleford shale oilfield, or a completions supervisor (also, a "company man,"

but for a different part of the process) for a fracking project in the D-J Basin in Colorado. New

Tech or Sierra Hamilton may have a pre-existing relationship with several consultants who do

have those skills, and can make referrals to the operator.




                                                 4
      Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 5 of 23



       17.     Similarly, consultants who are looking for projects may contact New Tech or Sierra

Hamilton to try to identify opportunities with operators that the consultants may not otherwise

know about. If New Tech or Sierra Hamilton is aware of such projects, they may try to "match" a

consultant to an operator with a need.

       18.     Even if a particular operator already knows of a specific consultant they want on a

project and the "match" has already been made, oilfield consulting businesses like New Tech and

Sierra Hamilton still provide valuable services to both the consultant and the operator.

       19.     New Tech and Sierra Hamilton maintain master service agreements ("MSAs") with

hundreds of operators. Having the oilfield consulting business involved in the engagement of a

consultant allows the operator to easily apply the pre-existing MSA to that engagement, rather than

having to negotiate/execute a new MSA specifically with that consultant, which would be time

consuming and costly for the operators.

       20.     In addition, many operators, especially large ones like Exxon or Chevron, have

specific rules for the submission of invoices to them and/or require that an invoice be submitted

through a particular software system. New Tech and Sierra Hamilton each employ individuals

who are experts in these rules, software systems, and the process of submitting invoices so that

they are timely paid. This allows operators to receive timely, uniform, and compliant invoices,

which would not happen if each consultant submitted his or her own invoice.

       21.     New Tech and Sierra Hamilton receive invoices from consultants, process them,

and submit them to the operators. Economically, New Tech and Sierra Hamilton typically pay

consultants for their invoices before receiving payment from the operator, thereby relieving the

consultant of the risk of delayed payment by the operator.




                                                 5
      Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 6 of 23



       22.     In addition, New Tech and Sierra Hamilton maintain insurance policies that cover

work done by consultants during a particular engagement and that generally satisfy the

requirements of operators' MSAs. This relieves consultants of the burden of having to find and

maintain their own liability insurance policies for each operator with whom they work.

       23.     In exchange for their services to both operators and consultants, oilfield consulting

businesses (like New Tech and RigUp) are paid a fee typically calculated as a percentage of the

amount an operator is willing to pay for a consultant's services. This is sometimes called the

"split". For example, an operator may be willing to pay $1,000 per day for a drilling supervisor,

and a particular drilling supervisor may have agreed to a 90/10 split with New Tech. This means

that the drilling supervisor would send an invoice for $900/day to New Tech, New Tech would

pay the consultant $900/day, and then would bill $1,000/day to the operator. The extra $100/day

would be New Tech's compensation for the various services to the consultant and operator

described above.

       24.     The split can vary from consultant to consultant, and is often the result of

individualized negotiations, personal relationships, and goodwill formed between the consultant

and the oilfield consulting business.

       25.     All things being equal, a consultant will receive more money by sending his

invoices to an oilfield consulting business that gives him a 90/10 split than from one that gives

him an 85/15 split. Thus, notwithstanding efforts to maintain relationships with consultants, it is

common for consultants to switch from sending their invoices from one oilfield consulting

business to another based on the split.




                                                 6
      Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 7 of 23



C.     Relationships Between Consultants and Consulting Businesses

       26.     There are a number of businesses who compete in the oilfield consulting space,

including New Tech, Sierra Hamilton, and RigUp.

       27.     Each oilfield consulting business tries to maintain positive relationships with

consultants so that a consultant, if given the choice, will choose to send his invoices to them rather

than their competitors. And, quite simply, the more invoices an oilfield consulting business is able

to process, the more revenue it can generate from splits.

       28.     New Tech and Sierra Hamilton each employ dedicated business development

employees whose job is to create, build, and maintain positive relationships with consultants and

operators. Defendants Williams and Biggs were employed by Sierra Hamilton in business

development roles.

       29.     The business development employee (including Williams and Biggs) represents the

primary point of contact between a consultant in the field and the oilfield consulting business that

processes and pays his invoices. The business development employee discusses and attempts to

resolve any issues the consultant may have related to payment of invoices, negotiations of splits,

reimbursement of expenses, or finding alternative or upcoming projects. Business development

employees also try to "match" consultants with operators who have projects with particular needs.

       30.     New Tech and Sierra Hamilton each maintained highly confidential lists of

consultants and operators with whom they had worked before July 1, 2020. These lists contained

consultants' names, contact information, locations, experience, operators they'd worked with, and

splits they had agreed to. Business development employees at New Tech and Sierra Hamilton

(including Williams and Biggs) create, update, and use these consultant lists in their efforts to

maximize the number and value of invoices sent to New Tech or Sierra Hamilton for processing.



                                                  7
      Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 8 of 23



       31.     Having ready lists of consultants with pre-existing relationships allows an oilfield

consulting business to quickly identify potential matches between operators and consultants, or to

quickly handle the administrative work of processing invoices on short notice. New Tech's and

Sierra Hamilton's respective lists were created after years of work and investment, and represented

significant goodwill developed with the consultants on the list.

       32.     These consultant lists are highly confidential and are not shared with any

competitors. Knowing the information on a competitor's list of consultants would allow an

unscrupulous competitor to easily and quickly identify which consultants had particular

experience, contact only the most promising consultants for a particular project (which may

otherwise be difficult), and to most efficiently underbid for the consultant's work by offering a

more favorable split.

       33.     If a competitor was armed with Plaintiffs' network of consultants, including non-

public contact information (such as emails and cell phones), work histories, skills/experiences, and

negotiated splits, the competitor could show up on every consultant's doorstep with a tailor-made

pitch for the consultant to stop sending his invoices to Plaintiffs and start sending them to the

competitor. In such case, Plaintiffs' sales force would be forced to waste time and forego other

opportunities in defending its existing and target network from the unfair attack. The damage to

Plaintiffs' market position would be devastating as once a market advantage is lost, it is lost.

       34.     Accordingly, New Tech, Sierra Hamilton, and NTGSH take significant measures

to protect their confidential information about consultants. These measures include, but are not

limited to, storing the information on password-protect computers, limiting access to the

information only to those with a business need to know, appending confidentiality warnings to




                                                  8
      Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 9 of 23



emails, maintaining confidentiality and nondisclosure employment policies, and requiring certain

employees to sign restrictive covenant agreements.

       35.       For example, on March 2, 2020, Williams and Biggs received Sierra Hamilton's

most recent employee handbook, which contained a Confidentiality Policy, providing as follows:

"Employees are required to maintain the confidentiality of internal and external information

provided to them or obtained as a result of their employment with Sierra Hamilton or its customers,

except when disclosure is required by law or regulation. Confidential information includes all

non-public information that might be of use to competitors or detrimental to Sierra Hamilton or its

customers if disclosed."

D.     Plaintiff NTGSH -- a New Tech/Sierra Hamilton Joint Venture

       36.       As the initials suggest, NTGSH was formed on April 29, 2020 to be the vehicle for

a joint venture between various New Tech Global affiliates and Sierra Hamilton affiliates.

       37.       Each side of the joint venture contributed various assets and liabilities to NTGSH

in exchange for ownership interests in NTGSH. Going forward, NTGSH would then engage in

the same oilfield consulting business previously carried out by New Tech and Sierra Hamilton, but

with the combined business assets and goodwill of both companies.

       38.        New    Tech    and   Sierra   Hamilton    each   contributed   their   respective

consultant/operator lists, relationships, and contracts with consultants and operators to the NTGSH

joint venture.

       39.       In addition, NTGSH offered employment to employees of New Tech and Sierra

Hamilton, including Defendants Williams and Biggs.




                                                 9
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 10 of 23



E.     Defendants Williams and Biggs Work in Business Development And Are Offered
       Positions with the Joint Venture

       40.     Sierra Hamilton hired Defendant Biggs in 2012 to work in a business development

role. Biggs remained involved in Sierra Hamilton business development until his last day of

employment, on July 1, 2020.

       41.     Sierra Hamilton hired Defendant Williams in 2017 to work in a business

development role reporting to Biggs. Williams remained involved in Sierra Hamilton business

development until his last day of employment, on July 1, 2020.

       42.     As described above, Biggs and Williams were responsible for developing and

maintaining relationships with consultants, and had regular access to highly confidential

information related to Sierra Hamilton's consultants.

       43.     Business developers could use Sierra's secure database and server network to access

detailed information on all the company's clients and consultants. The secure database and server

network are hosted from Sierra's corporate office in Houston.

       44.     Through their employment, Williams and Biggs learned tactical information on

specific operators and consultants, along with highly sensitive information on Sierra's business

strategy.

       45.     Given their positions of trust and responsibility at Sierra Hamilton, it was

anticipated that Biggs and Williams would be a critical part of the success of the NTGSH joint

venture.

F.     Williams and Biggs Use Their Positions of Trust and Confidence to Steal Trade
       Secrets for Use at RigUp

       46.     In anticipation of the combination of New Tech and Sierra Hamilton, Biggs and

Williams had numerous telephone, email, and in-person contacts with New Tech and Sierra

Hamilton personnel in Texas.

                                                10
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 11 of 23



        47.    For example, on June 8, 2020, Williams traveled to Houston for an in-person

interview with New Tech personnel. That same day, unbeknownst to New Tech, NTGSH, or

Sierra Hamilton, Williams accessed a highly-confidential customer list with no obvious, legitimate

business reason for doing so.

        48.    On June 15, 2020, Williams and Biggs were each offered business development

positions at New Tech Global, with certain conditions, such as a background check and signing an

agreement to protect confidential information and other legitimate business interests.

        49.    After being offered positions, Williams and Biggs were identified as part of a

transition team for NTGSH responsible for operators and consultants assigned to the Denver region

of Sierra Hamilton.

        50.    As part of that team, on June 18, 2020, Williams and Biggs participated in a meeting

about the transition and received an email from David Rodriguez, New Tech's Director of Business

Development, that included a spreadsheet identifying all of the operators and consultants,

including consultant names and splits that would be transitioned to NTGSH. The spreadsheet

included information about consultants and operators that were both inside and outside the Denver

region where Williams and Biggs had worked. The information on the spreadsheet belongs to

Plaintiffs.

        51.    That same night -- June 18, 2020 -- Biggs sent the highly confidential email list

from his official Sierra Hamilton email account to his personal email address.

        52.    Biggs was not authorized to send the confidential information to his personal email

account, and had no legitimate business need to do so.

        53.    Upon information and belief, Biggs continues to have access to at least the June 18,

2020 email and confidential information that he sent to his personal email account.



                                                11
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 12 of 23



       54.     On June 22, 2020, just four days after participating in the transition meeting,

Williams requested Sierra Hamilton's Director of IT put all of his Sierra Hamilton emails into a

.pst file on a cloud storage account to which Williams had access.

       55.     Williams claimed that the reason for uploading his Sierra Hamilton was in case he

lost access to his emails during the transition from Sierra Hamilton to NTGSH. Upon information

and belief, Williams's stated reason was false and a ruse to obtain remote access to confidential

business information stored in his emails.

       56.     On this same day (June 22, 2020), Williams plugged a USB drive into his Sierra

Hamilton work computer and copied confidential business information to that USB drive.

       57.     On June 22, 2020, Williams copied the business development spreadsheet he

had received from David Rodriguez on June 18 to the USB drive.

       58.     Upon information and belief, Williams still has and has unfettered access to the

USB drive he used to steal the business development spreadsheet, as well as other storage device(s)

containing confidential information and trade secrets.

       59.     On July 1, 2020 Williams emailed a portion of the stolen spreadsheet from his

personal email account directly to the Managing Director - Upstream Business Unit at RigUp

(Ross Rhinehart), with a copy to Biggs.

       60.     Upon information and belief, Williams and Biggs stole other of Plaintiffs'

confidential business information that can be detected only through examination of computer

devices and storage accounts in Defendants' possession, custody, and control. For example, Biggs

used a computer for work purposes that is still in his possession and that contains information

belonging to Plaintiffs. Similarly, Williams has at least two USB drives and expensed a cell phone




                                                12
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 13 of 23



to Sierra Hamilton in December 2019, which is still in his possession and which contains

information belonging to Plaintiffs.

         61.   Williams and Biggs have delivered some or all of the information stolen from

Plaintiffs to RigUp, which has knowingly accepted, condoned, and ratified their conduct, and

which now employs Williams and Biggs.

         62.   On July 3, 2020, Biggs sent a text message to a former Sierra Hamilton colleague

who had decided to join NTGSH, in an attempt to convince the colleague to leave NTGSH and

join Biggs at RigUp.

         63.   Biggs specifically told his colleague by text, "Let me know if you want a change. I

need a good field glass" guy to help him now that he and Williams were at RigUp.

         64.   Biggs's reference to "field glass" is a particular invoice submitting software used

by one of the larger operators with whom Biggs had developed a relationship as a result of his

employment with Sierra Hamilton. Biggs wanted an expert in that software at RigUp so that he

could more effectively compete with Plaintiffs for consultants who worked with that operator.

         65.   Williams and Biggs began acting as agents of RigUp no later than June 18, 2020,

and continued to act as agents of RigUp while stealing Plaintiffs' information and delivering it to

RigUp.

         66.   Williams, Biggs, and RigUp, in knowing and active concert and participation with

each other, have access to and are using Plaintiffs' confidential information and trade secrets to

unfairly compete against Plaintiffs in the oilfield consulting marketplace.

         67.   Williams and Biggs each knew or had reason to know that they (individually and

collectively) were not authorized or permitted to use, have, access, or disclose any trade secret

belonging to Plaintiffs except in the course of Plaintiffs' business. RigUp knew, or had reason to



                                                13
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 14 of 23



know, that it was not authorized or permitted to use, have, access, or disclose any trade secret

belonging to Plaintiffs for competitive purposes.

                                             COUNT I

                     Misappropriation of Trade Secrets (18 U.S.C. § 1836)

       68.     Plaintiffs incorporate paragraphs 1-67 by reference as if set forth in full.

       69.     At their great time, effort, and expense, Plaintiffs developed, compiled, and

acquired trade secret information, including, without limitation, lists of non-public information

related to their networks of consultants and operators. Such non-public information about each

consultant included name, work history, experience, direct contact information (cell phone and

email), and the split negotiated with that consultant.

       70.     Plaintiffs' trade secret information is not generally known in the industry or

publicly, and is not readily obtainable by proper means by those who do not already possess it.

       71.     Plaintiffs have taken reasonable steps to maintain the confidential nature of their

trade secret information.

       72.     Plaintiffs' trade secret information are used in interstate commerce to provide a

competitive advantage for Plaintiffs against their competitors.

       73.     Disclosure and/or use of Plaintiffs' trade secret information by any or all of

Defendants would cause irreparable harm to Plaintiffs.

       74.     Defendants Williams and Biggs were given access to and used Plaintiffs' trade

secrets for legitimate business purposes only.

       75.     Williams and Biggs acted as agents of RigUp when they obtained Plaintiffs' trade

secrets for the purpose of stealing them and delivering them to RigUp.




                                                 14
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 15 of 23



        76.     Defendants misappropriated Plaintiffs' trade secret information by, inter alia,

stealing it, disclosing it to RigUp, and/or using it for the benefit of Defendants.

        77.     RigUp knew or should have known that the information provided by Williams

and/or Biggs had been unlawfully obtained from their previous employment, and that RigUp had

no right to receive, view, access, or use such information. Nevertheless, RigUp encouraged,

ratified, and/or condoned Biggs's and Williams's theft of Plaintiffs trade secret information, and

has knowingly received the benefit of Biggs's and Williams's misappropriation.

        78.     The above-described conduct by Defendants constitutes a willful and malicious

misappropriation of Plaintiffs' trade secrets.

        79.     As a result of Defendants' misappropriation and use of the confidential trade secret

information, Defendants have violated the Defend Trade Secrets Act of 2016, 18 U.S.C. §

1836(b)(1).

        80.     As a direct and proximate result of Defendants' misappropriation of Plaintiffs' trade

secrets, Plaintiffs have sustained irreparable harm.

        81.     As a direct and proximate result of Defendants' misappropriation of Plaintiffs' trade

secrets, Plaintiffs have suffered damages and/or Defendants have been unjustly enriched.

        82.     Defendants' actions in converting and misappropriating Plaintiffs' confidential

trade secrets for Defendants' own gain were willful, wanton, and malicious, and were taken with

reckless disregard for Plaintiffs' rights.

        83.     Defendants' actions have caused and will continue to cause Plaintiffs irreparable

harm if not immediately and permanently enjoined.

                                             COUNT II

                Violated the Computer Fraud and Abuse Act (18 U.S.C. § 1030)



                                                  15
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 16 of 23



       84.     Plaintiffs incorporate paragraphs 1-67 by reference as if set forth in full.

       85.     Defendants have violated the Computer Fraud and Abuse Act, 18 U.S.C. § 1030,

by intentionally accessing Plaintiffs' computers used for interstate commerce or communication,

without authorization and/or by exceeding authorized access to such computers and by obtaining

information from such a protected computer, and so causing significant damage.

       86.     Defendants knowingly, and with intent to defraud Plaintiffs through their wrongful

actions, by accessing Plaintiffs' protected computers, without authorization or by exceeding

authorized access to such computers, and by means of such conduct, furthering their intended fraud

and obtaining one or more things of value, including but not limited to significant and critical

confidential and proprietary information relating to Plaintiffs' business. Such confidential and

proprietary information was exclusively Plaintiffs' property.

       87.     Defendants have violated the Computer Fraud and Abuse Act, 18 U.S.C. § 1030,

by intentionally accessing Plaintiffs' protected computers, beyond the scope of authorization

granted, causing damage to Plaintiffs, recklessly or without due regard for their actions.

       88.     Through his unauthorized access on Plaintiffs' protected computers and systems,

Defendants knowingly, and with intent to defraud, misappropriated and caused harm to Plaintiffs'

trade secrets and confidential information, and to the impairment of the integrity and availability

of data, metadata, programs, systems, and other information. These actions taken by Defendants

are direct violations of the Computer Fraud and Abuse Act—at minimum, 18 U.S.C. §§ 1030(a)(2),

1030(a)(4), 1030(a)(5)—for which Plaintiffs are entitled to injunctive relief. See 18 U.S.C. §

1030(g).




                                                 16
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 17 of 23



         89.   As a direct and proximate result of Defendants' unauthorized access to Plaintiffs'

protected computers, Plaintiffs have suffered loss and damages and/or Defendants have been

unjustly enriched.

                                            COUNT III

   Misappropriation of Trade Secrets (Tex. Civ. Prac. & Rem. Code § 134A.001 et seq.)

         90.   Plaintiffs incorporate paragraphs 1-67 as if set forth in full.

         91.   Plaintiffs provided limited access to valuable and confidential trade secrets to

Williams and Biggs. Given the importance of the trade secrets to Plaintiffs, the confidential

information and trade secrets were maintained with a high degree of security pursuant to the

Plaintiffs' robust policies and practices, including limited access to information, confidentiality

warnings, and policies against unauthorized disclosure.

         92.   Plaintiffs at no point, expressly or impliedly, consented to the disclosure of their

trade secret information by Williams or Biggs, or to RigUp by anyone.

         93.   Williams and Biggs had a duty to maintain the secrecy of Plaintiffs' confidential

trade secrets when they unlawfully acquired Plaintiffs' trade secret information and disclosed it to

RigUp.

         94.   Defendants illegally disclosed Plaintiffs' trade secret information to RigUp.

         95.   RigUp knew or should have known that it acquired Plaintiffs' trade secret

information from a source that had wrongfully acquired that information in violation of an

obligation to maintain its secrecy.

         96.   RigUp knew or should have known that Williams and Biggs acquired Plaintiffs'

trade secret information through improper means, namely, theft.




                                                 17
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 18 of 23



          97.    Defendants have maliciously and willfully misappropriated trade secrets by

wrongfully compiling and then removing trade secret information belonging to Plaintiffs without

authorization, for their unauthorized benefit and use and/or the unauthorized benefit and use of

others.

          98.    As a direct and proximate result of Defendants' misappropriation of Plaintiffs' trade

secrets, Plaintiffs have suffered damages and/or Defendants have been unjustly enriched.

          99.    Defendants’ misappropriation of Plaintiffs' trade secrets has proximately caused

irreparable harm to Plaintiffs. Accordingly, Plaintiffs seek injunctive relief to prevent further harm.

                                              COUNT IV

                                   Conversion (against Williams)

          100.   Plaintiffs incorporate paragraphs 1-67 as if set forth in full.

          101.   Plaintiffs owned, possessed or had the immediate right to possession of protectable

personal property in its cell phone and all business-related confidential information and trade

secrets stored on it.

          102.   Because Williams has wrongfully exercised dominion or control over this property,

Plaintiffs have suffered damages.

          103.   Williams was obligated to return Plaintiffs' property upon the end of his

employment on July 1, 2020, but failed and/or refused to do so.

                                              COUNT V

                                           Civil Conspiracy

          104.   Plaintiffs incorporate paragraphs 1-103 as if set forth in full.

          105.   Defendants combined together to accomplish an unlawful purpose or a lawful

purpose by unlawful means by unlawfully acquiring Plaintiffs' confidential trade secrets.



                                                   18
        Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 19 of 23



         106.   The Defendants had a meeting of the minds to misappropriate Plaintiffs'

confidential trade secrets.

         107.   Acting in concert and with the purpose of benefiting themselves and each other,

while doing harm to Plaintiffs, Defendants took steps to and did in fact commit illegal acts.

         108.   Plaintiffs suffered significant injury as a proximate result of Defendants' wrongful

acts.

                                            COUNT VI

                   Application for Temporary and Preliminary Injunctions

         109.   Plaintiffs incorporate paragraphs 1-108 by reference as if set forth in full.

         110.   Plaintiffs face the immediate threat of irreparable harm from Defendants'

wrongdoing. Should Defendants' conduct go unabated, they could reveal or destroy Plaintiffs

confidential information or trade secrets and disadvantage Plaintiffs. Such harm is not readily

reducible to dollar damages.

         111.   There is a substantial likelihood that Plaintiffs will prevail on the merits, as

evidence already shows that Defendants misappropriated trade secrets.

         112.   Plaintiffs seek a temporary restraining order until a date set for hearing and, after

notice and a hearing, a preliminary injunction restraining Defendants, and all those in active

concert or participation with them until a resolution of Plaintiffs' claims on the merits. A temporary

restraining order and preliminary injunction are necessary to preserve the status quo ante.

         113.   The threatened injury to Plaintiffs outweighs any possible damage to Defendants

because an injunction would simply require Defendants to return and not use Plaintiffs'

misappropriated confidential trade secrets, or any information based on those trade secrets.




                                                  19
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 20 of 23



       114.   The public interest is served by an injunction, which would protect Plaintiffs'

confidential information and goodwill.

       115.   Based on the foregoing paragraphs, Plaintiffs request that this Court:

           a. Issue a temporary restraining requiring Defendants to immediately return all
              information obtained as a direct or indirect result of Williams's and Biggs's former
              employment with Sierra Hamilton that is within their possession, custody, or
              control, including but not limited to all information, files, and records that pertain
              to Plaintiffs' business, customers, contractors, pricing, products, vendors, sales, and
              projects, including such information currently existing on any of the Defendants’
              personal computers, external flash drives and other devices, or computers used by
              Defendants;

           b. Issue a temporary restraining order prohibiting Defendants from directly or
              indirectly having, possessing, accessing, using, or disclosing any confidential or
              trade secret information belonging to Plaintiffs, specifically including, but not
              limited to, any information identifying or about consultants or operators who have
              associated with Plaintiffs;

           c. Issue a temporary restraining order prohibiting Defendants from causing or
              allowing the destruction, alteration, modification, deletion, erasure, or any other
              change, material or immaterial, to any electronic evidence related to Plaintiffs'
              allegations;

           d. Issue an order requiring Defendants to turn over to Plaintiffs' designated expert, for
              forensic imaging, all computers, storage devices, and accounts in their current
              possession, custody, or control that at any time contained information related to or
              originating from Plaintiffs' or Sierra Hamilton's business, specifically including but
              not limited to (i) the USB drives that Williams plugged into his work computer;
              (ii) the computer Biggs used during his employment with Sierra Hamilton; and (iii)
              the cell phone that Williams purchased in December 2019 and used for Sierra
              Hamilton.

           e. Issue a temporary restraining order enjoining and restraining Williams and Biggs,
              and those in active concert or participation with them, from directly or indirectly
              contacting, soliciting, selling, or inducing any consultant or operator with whom
              they had contact on behalf of Plaintiffs and/or Sierra Hamilton;

                                 IV.     RELIEF REQUESTED

       116.   Plaintiffs seek the injunctive relief described in its Application for a Temporary

Restraining Order, Preliminary Injunction and Permanent Injunction.


                                                20
     Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 21 of 23



       117.     Also, as a direct and proximate result of the Defendants' actions, Plaintiffs have

suffered and will continue to suffer actual damages. These damages include, but are not limited

to: (a) lost profits; (b) lost goodwill; (c) incidental damages; (d) consequential damages; (e)

mitigation costs; and (f) out-of-pocket expenses. Plaintiffs seek compensation for these damages.

       118.     Plaintiffs should be awarded exemplary and/or punitive damages because the

Defendants acted with malice, knowingly, and in bad faith.

       119.     Plaintiffs demand trial by jury of all issues so triable.

      120.      Plaintiffs pray that, upon final trial or hearing, Plaintiffs be awarded:

             a. The temporary restraining order, preliminary injunction and permanent injunction

                described in the relevant applications for injunctive relief;

             b. Actual damages;

             c. Exemplary and/or punitive damages;

             d. Pre- and post-judgment interest;

             e. Attorneys' fees;

             f. Costs of court; and

             g. All other relief to which it may be entitled.

                                                Respectfully submitted,

                                                 /s/ Charles Jeremiah
                                                 CHARLES T. JEREMIAH
                                                 State Bar No. 00784338
                                                 Southern District No. 15222
                                                 HOLLAND & KNIGHT, LLP
                                                 1100 Louisiana Street
                                                 Suite 4300
                                                 Houston, Texas 77002-5227
                                                 Telephone: (713) 821-7000
                                                 Charles.jeremiah@hklaw.com

                                                 PETER N. HALL

                                                   21
Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 22 of 23



                                Motion for admission pro hac vice forthcoming
                                Georgia State Bar No.: 141376
                                HOLLAND & KNIGHT, LLP
                                1180 West Peachtree Street, NW, Suite 1800
                                Atlanta, Georgia 30309
                                Telephone: (404) 817-8412
                                peter.hall@hklaw.com

                                ATTORNEYS FOR PLAINTIFFS
                                NTGSH JV, LLC & NEW TECH GLOBAL
                                VENTURES, LLC




                                 22
Case 4:20-cv-02469 Document 1 Filed on 07/14/20 in TXSD Page 23 of 23
